ON APPLICATION FOR REHEARING
No. 2078. Decided January 4, 1950.
By THE COURT:
The defendant-appellee has filed an application for rehearing. At present we have no rule permitting applications for rehearing and it is only in rare instances, where there is something which, manifestly, the court has overlooked in the original opinion that such applications are entertained.
Nothing is presented on this application which the court did not consider in its former ruling.
The application will not be entertained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.